Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 20220312385 A1) hereinafter as Sun in view of Yoshioka et al (US 20220216956 A1) hereinafter as Yoshioka.
Regarding claim(s) 1,16,28, Sun discloses an apparatus for wireless communication at a first user equipment (UE) ()See Fig(s). 1-2 with UE 104 with wireless communication to BS 102), comprising: 
a memory; and at least one processor coupled to the memory (See Fig(s). 3 memory 306, processor 302), the memory and the at least one processor configured to: 
transmit a multiple slot sidelink control information (SCI) in a first slot (See Fig(s). 1 with UE 106A to 106B sidelink communications, See ¶ 43, vehicle 106A may conduct V2X-related communications directly with vehicle 106B., See ¶ 75 for multislot communications and first starting slot See ¶ 110), of a group of multiple slots, 
the multiple slot SCI reserving resources for the group of multiple slots (See ¶ 100  the PSCCH may contain sidelink control information (SCI) stage 1, which may include information indicating priority (e.g., 3 bits), PSSCH frequency and time resource assignment, a resource reservation period ; and
 transmit one or more sidelink transmissions in the reserved resources for the group of multiple slots (See ¶ 106-108).  
Sun fails to disclose a group of multiple slots.
Yoshika discloses a group of multiple slots (See ¶ 45, 161, 188). 
Having groups of multiple time slots of SCI increases transmission bandwidth and therefore increasing data throughput.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Yoshika within Sun, so as to enhance overall network performance by having groups of multiple time slots of SCI which increases transmission bandwidth and therefore increasing data throughput.

Regarding claim(s) 2, 18, Sun discloses wherein the memory and the at least one processor are further configured to transmit additional SCI in at least one slot of the group of multiple slots, the additional SCI having a different SCI format from a multiple slot SCI format transmitted in the first slot of the group of multiple slots (See ¶ 100, a resource reservation period (e.g., 0-4 bits), demodulation reference symbol (DMRS) pattern (if more than 1 pattern is configured), SCI stage 2 format).  
Regarding claim(s) 3, 19, Sun discloses wherein each group of multiple slots includes one header slot for the multiple slot SCI and at least one non-header slot for additional SCI (See ¶ 9, 71, transmitting and/or receiving control, data, and/or other communications using the resources included in the cellular sidelink resource pool,).  
Regarding claim(s) 4, 20, Sun discloses wherein a header slot format includes control resources and not data resources, and at least one non-header slot format includes the control resources and the data resources (See ¶ 9, 33, 71, some standards may define and use multiple types of channels, e.g., different channels for uplink or downlink and/or different channels for different uses such as data, control information, .  
Regarding claim(s) 5, Sun discloses wherein a format of the first slot includes control resources for the multiple slot SCI and additional resources for at least one of first stage sidelink control information (SCI-1) for a single slot, second stage sidelink control information (SCI-2) for the single slot, or a physical sidelink shared channel (PSSCH) (See ¶ 100, PSSCH frequency and time resource assignment, a resource reservation period (e.g., 0-4 bits), demodulation reference symbol (DMRS) pattern (if more than 1 pattern is configured), SCI stage 2 format,).  
Regarding claim(s) 6, Sun discloses wherein the multiple slot SCI includes at least one of the first stage SCI (SCI-1) or the second stage SCI (SCI-2) for the resources in the group of multiple slots (See ¶ 100, PSSCH frequency and time resource assignment, a resource reservation period (e.g., 0-4 bits), demodulation reference symbol (DMRS) pattern (if more than 1 pattern is configured), SCI stage 2 format,).  
Regarding claim(s) 7, Sun discloses wherein a format of the first slot includes control resources for the multiple slot SCI and not for a single slot SCI or data (See ¶ 71, 80).  
Regarding claim(s) 8, Yoshika discloses wherein the memory and the at least one processor are further configured to retransmit the multiple slot SCI based on a number of 
    PNG
    media_image1.png
    19
    278
    media_image1.png
    Greyscale
  (See ¶ 63-64, The user equipment 20 may determine the maximum number of retransmissions). Reasons for combining same as claim 1.
Regarding claim(s) 9, 21, Yoshika discloses wherein the first slot comprises a header slot, and a retransmission of the multiple slot SCI occurs in at least one of the first slot of the group of multiple slots or the header slot of one or more subsequent groups of multiple slots (See Fig(s). 8b See ¶ 66, by using the earliest resource for the initial transmission, the next resource can be used for retransmission. If necessary, further next resources can be used for retransmission).  Reasons for combining same as claim 1.
Regarding claim(s) 10, Sun discloses wherein the header slot has a format comprising control resources for the multiple slot SCI and not data resources, (See ¶ 71, 80).  
  
Regarding claim(s) 11, 22, Sun discloses wherein the multiple slot SCI includes a resource reservation for one or more header slots of one or more subsequent groups of multiple slots and for at least one non-header slot of the one or more subsequent groups of multiple slots (See ¶ 9, 71, transmitting and/or receiving control, data, and/or other communications using the resources included in the cellular sidelink resource pool,).  
Regarding claim(s) 12, 23, Sun discloses wherein the multiple slot SCI further indicates a future slot for transmission of a subsequent multiple slot SCI corresponding to a subsequent group of multiple slots (See Fig(s). 7-8).  
Regarding claim(s) 13, 24, Sun discloses wherein the memory and the at least one processor are further configured to transmit the subsequent multiple slot SCI reserving additional resources for the subsequent group of multiple slots, (See Fig(s). 7-8).  See ¶ 100).  
Regarding claim(s) 14, 25, Sun discloses wherein the memory and the at least one processor are further configured to receive, from a base station, a configuration indicative of at least one of a starting location or a number of slots associated with the group of multiple slots (See ¶ 77, 83, 110).
Regarding claim(s) 15, 26, 27, 29, 30, Sun discloses wherein the memory and the at least one processor are further configured to align, based on the configuration, the first slot and with corresponding slots associated with at least one other UE (See ¶ 110, See Fig(s). 12-16, The starting slot may be the first slot in system frame number (SFN)=0, as one possibility).
Regarding claim(s) 17, Yoshika discloses wherein the memory and the at least one processor are further configured to update a set of candidate resources for sidelink transmission based on excluding the reserved resources for the group of multiple slots (See ¶ 152). Reasons for combining same as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411